Title: From George Washington to Nathanael Greene, 18 February 1782
From: Washington, George
To: Greene, Nathanael


                  
                     My dear Sir
                     Philada 18th Feby 1782
                  
                  I have received your favor of the 9th of December from the Round O, inclosing the Copy of your letter of the same date to Congress.  I regret that your plan for the surprise of the port of Dorchester did not take full effect.The maneuvre was a masterly one, and, at least, answered the purpose of dislodging the enemy, which was a great point gained.
                  The Count de Rochambeau has transmitted me a Copy of your letter to him of the 27th of December and a Copy of his answer.  Under present circumstances, he could not do more than advance the Legion of Lauzun towards you, to be ready to support you in case of need—There are many reasons which operate against moving the whole or a detachment of the Main Body of the French Army from their present position, at this moment, unless the enemy had really received such a reinforcement as would enable them again to penetrate the Country.  The principal one is, that those troops will be so essentially necessary to the great operation of the Campaign, that it would be impolitic to dissipate them; or to march them in a body either Northward or Southward before we hear from Europe.
                  I am in hopes that a detachment of about four hundred Virginia Continental Troops are, before this upon their march from Cumberland Court House.  I have twice written in the most express terms to Colo. Febiger to put them in motion, and Colo. Carrington tells me they were nearly ready when he left Virginia.  A detachment of Armands Cavalry will march from Charlotteville as soon as Colo. Ternant arrives there.
                  I approve of paying a proper regard to all intelligence received of the intentions of an enemy, and taking measures to prepare accordingly: but I am inclined to think you will find that of the troops from Ireland premature, or, that if they do come out, it will not be so soon as you expected.  A Frigate has just arrived at New York from England.  She was dispatched immediately after the news of Cornwallis’s surrender.  I have seen the New York prints, and no mention is made of any reinforcement having sailed for America.  A circumstance which, had it happened, I think would not have been omitted at this time, when the Loyalists are desponding and looking upon themselves as lost and unsupported.  The reinforcement from New York, as I before acquainted you, was not more than six or seven hundred Men.
                  The King’s Spirit at the opening of the British Parliament is firm and manifests a determination to continue the War,altho’ there is no appearance of his having made any Alliances.  This I hope will prove to the States the necessity of complying with the requisitions upon them for Men & supplies.  Every argument that I could invent, to induce them to it has been made use of by me in two sets of Circular letters.
                  No part of the intelligence brought by the Frigate has yet transpired.  It is no doubt of consequence.  If any alteration is to be made in the disposition of the force remaining in America, it must soon become visible—Unitll we hear from the Court of France we can only be making general preparations.Men are the most material of all, and I cannot say that the means of obtaining them, so far as I have yet heard, are efficacious—I am with warmest Esteem My dear Sir Yr most obt and hble servt
                  
                     Go: Washington
                  
               